DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            BOCA STEL 2, LLC,
                               Appellant,

                                      v.

   JPMORGAN CHASE BANK, N.A., NATIONAL ASSOCIATION and
 PABLO MENDEZ, DISCOVER BANK, MARIA MENDEZ a/k/a MARIA
 VERONICA MENDEZ, UNKNOWN TENANT IN POSSESSION OF THE
                   SUBJECT PROPERTY,
                        Appellees.

                               No. 4D14-3869

                              [October 7, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Judy     Biebel,     Judge;    L.T.     Case     No.
2012CA018024XXXXMB.

   Brian M. Becher of Shapiro, Blasi, Wasserman & Gora, P.A., Boca
Raton, for appellant.

    Wm. David Newman, Jr. of Choice Legal Group, P.A., Fort Lauderdale,
for appellee JPMorgan Chase Bank, N.A., National Association.

                          On Confession of Error

PER CURIAM.

    Appellant, Boca Stel 2, LLC, appeals the trial court’s denial of its motion
to quash service of process and to dismiss for lack of jurisdiction. Appellee
concedes that the affidavit of constructive service of process was deficient
and that the summons should be quashed. See Gans v. Heathgate-
Sunflower Homeowners Ass’n, Inc., 593 So. 2d 549 (Fla. 4th DCA 1992).

   We therefore reverse and remand with directions to the trial court to
quash the summons and for further proceedings consistent with this
opinion.

   Reversed and remanded.
GROSS, TAYLOR, and DAMOORGIAN, JJ., concur.

                         *        *           *

  Not final until disposition of timely filed motion for rehearing.




                                  2